TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 26, 2013



                                      NO. 03-12-00662-CV


                                 Kirk Brand Coburn, Appellant

                                                  v.

                                    Janet Moreland, Appellee




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               DISMISSED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE having this day come on to be considered, and the Court having this day granted

appellant’s unopposed motion to dismiss appeal and to transfer reporter’s record and exhibits or,

alternatively, to consolidate appeals, the Court hereby consolidates Cause Nos. 03-12-00662-CV

and 03-12-00709-CV for all purposes. The records filed in Cause No. 03-12-00662-CV shall be

transferred to Cause No. 03-12-00709-CV. The consolidated causes will proceed under the style

of Cause No. 03-12-00709-CV: IT IS ACCORDINGLY considered, adjudged and ordered that

the appeal in Cause No. 03-12-00662-CV is dismissed. It is FURTHER ordered that the

appellant pay all costs relating to this appeal, both in this Court and the court below; and that this

decision be certified below for observance.